DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Regarding claim 1, the specification does not disclose the amended limitation “the control device is configured to switch off the overcurrent protection device if the charging current Ic exceeds the breaking current Ib”. The specification as originally filed discloses the overcurrent protection device is a fuse or a circuit breaker (see ¶ 0015 and 0030), but does not disclose the overcurrent protection device is controlled by the control device, as the fuse or circuit breaker are switched off automatically as known in the art. Therefore, the amended limitation constitutes new matter and claim 1 fails to comply with the written description requirement. 
 	Claims 3, 5-13, and 18-20 are dependent from claim 1 and are therefore rejected for the same reasons as independent claim 1. 
 	Regarding claim 14, the specification does not disclose the amended limitations “detecting if a overcurrent protection device has switched off due to a charging current Ic exceeding a breaking current Ib, wherein the overcurrent protection device is part of a charging device; and in such case switching off, via a control device, an electrically controlled switch at a time t > 0 after the overcurrent protection device has switched off or after the charging current Ic has exceeded a nominal current IN”. The specification does not disclose, when the overcurrent protection device has switched off, switching off the electrically controlled switch “after the charging current Ic has exceeded a nominal current IN”, but rather the specification discloses “the control device is configured to switch off the electrically controlled switch at a time t > 0 after the overcurrent protection device has switched off due to the charging current Ic has exceeded the breaking current lb or after the charging current Ic has exceeded the nominal current IN” as recited in claim 1 and disclosed in paragraph 0006. Therefore, the amended limitation constitutes new matter and claim 14 fails to comply with the written description requirement.
 	Claim 15 is dependent from claim 14 and is therefore rejection for the same reasons as independent claim 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROESNER (US 2015/0244165) in view of NAMOU (US 2017/0214258).
 	Regarding claim 14, ROESNER discloses a method for protecting a charging system (¶ 0014, 0026, 0032, 0044, 0048, 0062) comprising the steps of: 
 	the charging system includes the charging device and the charging device is configured to charge (¶ 0062) an electrical vehicle (¶ 0008), 
 	wherein the charging system is configured to provide electrical energy to charge a battery (6, Figs. 1 and 2) of the electrical vehicle with the charging current Ic (IB, Figs. 1 and 6), the charging system includes a nominal current IN (¶ 0053), and wherein the charging device comprises: 
 	the overcurrent protection device (17, Figs. 1 and 2; ¶ 0074: fuse may be located in converter device 36) includes the breaking current Ib switching off the overcurrent protection device, wherein Ib> IN (¶ 0053-0054: the “very high short circuit current” is disclosed as higher than the high short circuit current, wherein the high short circuit current is higher than the nominal current); 
 	the electrically controlled switch (52 and/or 14 in Fig. 2) includes switching a maximum switching current Imax (it is known that a switch will have a maximum rated switching current usually described in the data sheet); and 
 	the control device (49, Fig. 2) in electrical connection with at least the electrically controlled switch (¶ 0076), 
 	wherein the electrically controlled switch and the overcurrent protection device are connected in series between a plurality of power converters (converters 47 and 48, Fig. 2) connected to the charging device and a DC cable (lines between battery 6 and 36 in Figure 2 comprise a cable within the broadest reasonable interpretation) and arranged in a current path of the charging current Ic (17 and 14/52 are connected in series as shown in Fig. 2).
 	ROESNER fails to disclose detecting if a overcurrent protection device has switched off due to a charging current Ic exceeding a breaking current Ib, wherein the overcurrent protection device is part of a charging device; and in such case switching off, via a control device, an electrically controlled switch at a time t>0 after the overcurrent protection device has switched off or after the charging current Ic has exceeded a nominal current IN.
 	NAMOU discloses detecting if a overcurrent protection device has switched off due to a charging current Ic exceeding a breaking current Ib, wherein the overcurrent protection device is part of a charging device; and in such case switching off, via a control device, an electrically controlled switch at a time t>0 after the overcurrent protection device has switched off (¶ 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the control device configured to switch off the electrically controlled switch at a time t>0 after the overcurrent protection device has switched off in order to provide further galvanic isolation (NAMOU, ¶ 0025) and therefore provide increased protection to the charging system.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROESNER in view of NAMOU as applied to claim 14 above, and further in view of PAIK (US 2008/0165461).
	Regarding claim 15, ROESNER as modified by NAMOU teaches the method for protecting a charging system as applied to claim 14 but fails to disclose the overcurrent protection device includes a let through energy I2t and the time t is the let through energy I2t divided by the square of the breaking current Ib, t= I2t / Ib2. PAIK discloses the overcurrent protection device includes a let through energy I2t and the time t is the let through energy I2t divided by the square of the breaking current Ib, t= I2t / Ib2 (¶ 0038-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the time based on let through energy as recited in order to prevent unwanted operation of the overcurrent protection device (PAIK, ¶ 0038).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant's arguments filed 6/15/2022 with respect to claim 14 have been fully considered but they are not persuasive.
 	In response to arguments that primary reference ROESNER “first opens the battery contacts rather than the fuses”, it is respectfully submitted that the instant specification discloses the electronically controlled switch is opened both “at a time t > 0 after the overcurrent protection device has switched off due to the charging current I has exceeded the breaking current lb“ and also “after the charging current I has exceeded the nominal current IN“ (recited in the alternative in claim 1). That is, the claimed invention may operate by either opening the electronically controlled switch (and thus not the fuse) or the fuse first followed by opening the electronically controlled switch, and both operations are not exclusive, i.e., the charging system may perform both actions. Primary reference ROESNER discloses the electronically controlled switch is opened “after the charging current Ic has exceeded the nominal current IN“ (¶ 0053-0054, 0076). ROESNER is not relied upon to teach the electronically controlled switch is opened “at a time t > 0 after the overcurrent protection device has switched off due to the charging current Ic has exceeded the breaking current lb“, as secondary reference NAMOU is relied upon to teach this limitation. This argument appears to be against the ROESNER reference individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
 	In response to arguments that secondary reference NAMOU discloses the switch and fuse in parallel instead of in series as claimed, it is respectfully submitted that the fuse (12P, Figure 1) and switch (14A, Figure 1) of NAMOU are not connected in parallel. Since the circuits labeled 16 are detection circuits, they are essentially not loads and therefore the fuse 12P and switch 14A are effectively in series with the battery and the electrical system 30 as shown in Figure 1. 
 	In response to arguments that NAMOU discloses the relays open only after the fuse and are not required to break the high-power circuit, primary reference ROESNER is relied upon to teach the electronically controlled switch is opened before the fuse as described above. This argument appears to be against the NAMOU reference individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is respectfully submitted that ROESNER as modified by NAMOU teaches the method for protecting a charging system as described above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 22, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 22, 2022